Citation Nr: 9910144	
Decision Date: 04/12/99    Archive Date: 04/29/99

DOCKET NO.  95-25 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a compensable evaluation for residuals of 
a shell fragment wound of the left heel.  

2.  Entitlement to service connection for postoperative 
residuals of a herniated nucleus pulposus.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The record reflects that the appellant had active military 
service from March 1966 to February 1969, and had previous 
active duty for training from June 1, 1964, to November 30, 
1964.  

This appeal came before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Montgomery, Alabama, Regional Office (RO), and 
it was remanded in February 1998 in order to permit the 
appellant to present testimony at a Travel Board hearing.  


FINDINGS OF FACT

1.  The appellant is shown to have some functional limitation 
related to his residuals of a shell fragment wound of the 
left heel.  

2.  There is no competent evidence of a back disorder in 
service, or of a nexus between the appellant's current 
postoperative residuals of a herniated nucleus pulposus and 
either an inservice disease or injury or his service 
connected residuals of a shell fragment wound of the left 
heel.  


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent evaluation for residuals of 
a shell fragment wound of the left heel are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, Diagnostic Code 
7805 (1998).  

2.  The appellant has not submitted a well-grounded claim for 
service connection for postoperative residuals of a herniated 
nucleus pulposus.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 
C.F.R. §§ 3.303(d), 3.310(a) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A claimant filing for VA benefits has the duty to submit 
evidence that must "justify a belief by a fair and impartial 
individual" that the claim is plausible, and, therefore, well 
grounded.  38 U.S.C.A. § 5107(a).  A claim is not well 
grounded if the claimant fails to present such evidence.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  Evidentiary 
assertions by the claimant must be accepted as true for the 
purpose of determining if a claim is well grounded, except 
where such assertions are inherently incredible or beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19 (1993).  

I.  Residuals of a Shell Fragment Wound of the Left Heel

The appellant contends that his residuals of a shell fragment 
wound of the left heel are more severely disabling than 
currently evaluated because the injury has caused him to walk 
with a limp, favoring the left heel.  

Generally, claims for increased evaluations are considered to 
be well grounded.  A claim that a condition has become more 
severe is well grounded where the condition was previously 
service connected and rated, and the claimant subsequently 
asserts that a higher rating is justified due to an increase 
in severity since the original rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  

The Board is satisfied that all relevant facts pertaining to 
the appellant's claim for a compensable evaluation for his 
residuals of a shell fragment wound of the left heel have 
been properly developed.  There is no indication of any 
additional pertinent records which have not been obtained.  
No further assistance to the appellant is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in the SCHEDULE FOR RATING DISABILITIES 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such 
disabilities and their residual conditions in civil 
occupations.  38 C.F.R. § 4.1.  Moreover, each disability 
must be considered from the point of view of the veteran 
working or seeking work.  38 C.F.R. § 4.2.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Service medical records show that the appellant was treated 
in November 1966 for a shell fragment wound of the left heel 
without artery or nerve involvement.  A two inch laceration 
was sutured on the left heel on November 19, 1966.  The 
sutures were removed from a well-healed left heel wound on 
November 29, 1966.  The appellant's January 1969 separation 
examination noted a history of a shotgun wound to the left 
foot, with no complications.  

A June 1969 VA medical examination, revealed an asymptomatic, 
1 and 1/2 inch, horizontal, linear type scar on the left 
heel, without loss of underlying tissue or anatomical 
structure.  The appellant stated that he did not experience 
any limitation of motion or pain on activity involving the 
left heel.  

A December 1994 VA medical examination revealed that the 
appellant limped on his left heel.  A one centimeter entry 
scar was noted on the posterior left heel, with no exit wound 
seen.  The heel pad was nontender.  

Service connection was granted for a left heel scar due to a 
shell fragment wound by an October 1967 rating decision, and 
a noncompensable evaluation was assigned under Diagnostic 
Code 7805 from March 1, 1969.  

Under 38 C.F.R. § 4.118, a 10 percent evaluation is assigned 
for a superficial scar under Diagnostic Code 7803 when it is 
poorly nourished, with repeated ulceration, or under 
Diagnostic Code 7804 when it is tender and painful on 
objective demonstration.  Scars may also be rated under 
Diagnostic Code 7805 as for limitation of function of the 
body part affected.  

While the appellant's left heel pad was noted to be nontender 
at the December 1994 VA examination, it was observed that the 
appellant walked with limp favoring the left heel.  Based on 
this evidence, the Board has determined that there is 
functional limitation associated with the left heel that is 
attributable to the shell fragment wound.  Therefore, the 
Board finds that the evidence demonstrates that a 10 percent 
evaluation is warranted for the left heel scar under 
Diagnostic Code 7805, but that the evidence does not provide 
a basis to grant an evaluation greater that 10 percent for 
the residuals of a shell fragment wound of the left heel.  

II.  Postoperative Residuals of a Herniated Nucleus Pulposus

At the December 1994 VA examination, the appellant gave a 
history of injuring his back in service when he was thrown to 
the ground from a helicopter in 1967.  He asserted at his 
November 1998 Travel Board hearing that the service-connected 
shell fragment wound of his left heel had caused an altered 
gait that led to stress to his lower back, with resulting 
disc problems.  He claims that private doctors have confirmed 
this etiology of his low back problems.  

For a claim of service connection to be well grounded, there 
must be competent evidence of current disability, of the 
incurrence or aggravation of a disease or injury during 
service, and of a nexus between the inservice injury or 
disease and the current disability.  That is, an injury 
during service may be verified by competent medical or lay 
witness statements; however, the presence of a current 
disability requires a medical diagnosis; and, where an 
opinion is used to link the current disorder to a cause or 
symptoms during service, a competent opinion of a medical 
professional is required.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
military service.  38 U.S.C.A. § 1110.  Regulations also 
provide that service connection may be established where all 
the evidence of record, including that pertinent to service, 
demonstrates that the veteran's current disability was 
incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet App 
439 (1995), reconciling, Leopoldo v. Brown, 4 Vet. App. 216 
(1993), and Tobin v. Derwinski, 2 Vet. App. 34 (1991).  
Moreover, to establish a well-grounded claim for service 
connection for a disorder on a secondary basis, the veteran 
must present medical evidence to render plausible a 
connection or relationship between the service-connected 
disorder and the new disorder.  See Jones v. Brown, 7 Vet. 
App. 134, 137 (1994).  

The Board has carefully reviewed the evidence of record to 
determine if there is a well-grounded claim for service 
connection for postoperative residuals of a herniated nucleus 
pulposus.  The first element required to show a well-grounded 
claim is met because the medical evidence shows that the 
appellant underwent removal of a herniated disc at L4-5 on 
the left and a foraminotomy at L5-S1 on the left in May 1993, 
and then, after falling down some stairs two months later, 
had additional back surgery in September 1993, which involved 
a laminectomy for a recurrent disc at L4-5 and removal of a 
herniated disc at L5-S1.  

However, the other elements for a well-grounded claim are not 
met.  The second element of Caluza is not met because the 
service medical records do not show evidence of a back 
disorder.  The third element of Caluza and the second element 
of Jones are also not met because the appellant fails to show 
the required nexus between his current residuals of a 
herniated nucleus pulposus and either an injury or disease in 
service or his service-connected residuals of a shell 
fragment wound of the left heel.  There is no medical 
evidence establishing a link of the herniated  to the 
appellant's active military service.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Franko v. Brown, 4 
Vet. App. 502, 505 (1993).  The examiner at the December 1994 
VA examination stated that he could not relate the 
appellant's multiple disc injury and subsequent surgeries to 
his shell fragment wound of the left heel.  The Board notes 
that the appellant has not submitted any private medical 
records suggesting an etiological relationship between his 
shell fragment wound to the left heel and his herniated discs 
in the lower back.  

Medical diagnoses involve questions that are beyond the range 
of common knowledge and experience.  Rather, they require the 
special knowledge and experience of a trained medical 
professional.  Although the appellant has presented 
statements and testimony regarding his herniated disc 
problems, the record does not show that he is a medical 
professional, with the training and expertise to provide 
clinical findings regarding any etiological relationship of 
his herniated nucleus pulposus to service or to his service-
connected residuals of a shell fragment wound of the left 
heel.  Consequently, his lay statements, while credible with 
regard to his subjective complaints and history, are not 
competent evidence for the purpose of showing a nexus between 
current complaints and service.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  

Based upon the foregoing, the Board concludes that the 
appellant has failed to meet his initial burden of presenting 
evidence that his claim for service connection for 
postoperative residuals of a herniated nucleus pulposus is 
plausible or otherwise well grounded.  Therefore, it must be 
denied.  

Where the veteran has not met his initial burden, VA has no 
duty to assist him in developing facts pertinent to his 
claim, including no duty to provide him with a medical 
examination.  38 U.S.C.A. § 5107(a); Rabideau v. Derwinski, 
2 Vet. App. 141, 144 (1992) (where the claim was not well 
grounded, VA was under no duty to provide the veteran with an 
examination).  However, in the limited circumstances where a 
claim for benefits is incomplete, and references other known 
and existing evidence, VA is obliged under 38 U.S.C.A. 
§ 5103(a) to advise the claimant of the evidence needed to 
complete his application, and this duty must be based on the 
facts of each case.  See Robinette v. Brown, 8 Vet. App. 69, 
80 (1995).  In this case, the RO substantially complied with 
this obligation in the statement of the case issued in May 
1995.  Unlike the situation in Robinette, he has not put VA 
on notice of the existence of any specific evidence that, if 
submitted, could make this claim well grounded.  

Although the RO did not specifically state that it denied the 
appellant's claim for service connection for postoperative 
residuals of a herniated nucleus pulposus on the basis that 
it was not well grounded, the Board concludes that this error 
was not prejudicial to him.  See Edenfield v. Brown, 8 Vet. 
App. 384 (1995).  


ORDER

A 10 percent evaluation is granted for residuals of a shell 
fragment wound of the left heel, subject to the laws and 
regulations governing the award of monetary benefits.  

The claim for service connection for postoperative residuals 
of a herniated nucleus pulposus is denied.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

